Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-10, 13-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 19: The nearest prior art is Guinn. Guinn provides an electronic gaming machine comprising: a cabinet, an illuminable notification mechanism mounted on a surface of the cabinet, such that the notification mechanism is viewable by a casino operator proximate the cabinet, the notification mechanism configured to receive an input from the casino operator, and a game controller configured to at least: select, based upon an analysis of gameplay data of a player seated at the gaming machine, a first lighting configuration of the notification mechanism from a plurality of lighting configurations, the plurality of lighting configurations comprising i) a privileged lighting configuration indicating that a player of the electronic gaming machine is entitled to a complimentary item, ii) an inactive lighting configuration indicating that the player has not established or maintained a minimum credit balance on the electronic gaming machine, and iii) an active lighting configuration indicating the player has satisfied at least one gameplay criterion but has not reached a privileged status; illuminate the notification mechanism in the selected first lighting configuration; receive the input from the casino operator via the notification mechanism; and illuminate, in response to the input, the notification mechanism in a second lighting configuration indicating, at least, that the player has received the complimentary item. 

There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715